Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 28, 2019

                                      No. 04-19-00501-CV

                             IN THE MATTER OF M.M.C.D.-E.


                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01118
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
        This is an accelerated appeal from the trial court’s order terminating appellant’s parental
rights. Appellant timely filed a notice of appeal. Accordingly, the record was due 10 days after
the notice of appeal was filed. See Tex. R. App. P. 26.1(b), 35.1(b). The record was not filed.
The clerk of this court notified the court reporter responsible for the record that the record was
late. Our letter required the record be filed by August 12, 2019. The record was not filed.

        On August 16, 2019, this court ordered the court reporter, Luis Duran, Jr. to file the
reporter’s records by August 22, 2019. The record was not filed. The clerk of this court called the
court reporter and left a message requesting that he contact this court. The court reporter has not
contacted this court.

        We therefore ORDER the court reporter, Luis Duran, Jr., to file the reporter’s record in
this court no later than September 9, 2019 and to explain his failure to respond to this court. If
the reporter’s record and the response are not timely filed, a show cause order shall issue
directing the court reporter to appear before this court and show cause why he should not be held
in contempt. See id. R. 37.3(a)(1) (requiring us to “make whatever order is appropriate to avoid
further delay and to preserve the parties’ rights”).

       We further order the clerk of this court to cause a copy of this order to be served on the
court reporter by certified mail, return receipt requested, and by regular United States mail.
Because the trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed, the clerk of this court shall also cause a copy of this order to be served
upon the trial court. See id. R. 35.3(c).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court